Case 2:21-cv-00315-JLB-NPM Document 10 Filed 06/17/21 Page 1 of 4 PageID 37




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA

JAMES RODGERS,

                  Plaintiff,

v.                                            Case No. 2:21-cv-00315-JLB-NPM

LJ CLARK CONSTRUCTION, INC.
a Florida Corporation, JOHN GOMEZ,
and ERNESTO GONZALEZ,

                  Defendants.
                                        /

DEFENDANTS’ THIRD UNOPPOSED MOTION FOR EXTENSION OF TIME
              TO RESPOND TO THE COMPLAINT

      Defendants, LJ CLARK CONSTRUCTION INC., JOHN GOMEZ and

ERNESTO GONZALEZ, (“Defendants”) by and through the undersigned counsel,

respectfully move for an extension of time up to and including July 2, 2021, to

answer, move, or otherwise respond to Plaintiff’s Complaint, and states the

following in support:

      1.    Plaintiff filed the Complaint (Doc. 1) on April 16, 2021. Defendant LJ

CLARK CONSTRUCTION, INC. was served on or about April 23, 2021 (Doc. 5),

putting the response deadline for said Defendant on May 14, 2021.
Case 2:21-cv-00315-JLB-NPM Document 10 Filed 06/17/21 Page 2 of 4 PageID 38




      2.     Defendants moved, unopposed for a first extension of time to respond

to the Complaint. (Doc. 6.) The Court granted that motion, setting the response

deadline for June 4, 2021. (Doc. 7.)

      3.     Defendants moved, unopposed for a second extension of time to

respond to the Complaint. (Doc. 8) The Court granted that motion, setting the

response deadline for June 18, 2021. (Doc. 9.)

      4.     The Parties are in ongoing discussions relating to the background

facts of the matter as well as the possibility of early, amicable resolution. The

extensions to date have been used for the parties to exchange documentary

evidence relating to the underlying claims to assess viability of resolution.

Avoiding the fees associated with responding to the Complaint has helped

facilitate the settlement discussions. In order to fully investigate and formulate an

appropriate response to the Complaint, and to continue settlement discussions,

Defendants respectfully request a brief extension of time, up to and including July

2, 2021, to respond to Plaintiff’s Complaint.

      5.     No party will be prejudiced by the requested extension.

                           MEMORANDUM OF LAW

      This Court may grant the requested extension of time for good cause shown

when the request is made before the original time expires. Fed. R. Civ. P. 6(b). The

Defendants’ request for an extension of the deadline is made in good faith and


                                          2
Case 2:21-cv-00315-JLB-NPM Document 10 Filed 06/17/21 Page 3 of 4 PageID 39




does not prejudice Plaintiff. Permitting the extension will enable Defendants to

respond to the Complaint following analysis of the relevant files and it will enable

counsel to explore the possibility of early resolution.

      WHEREFORE, Defendants respectfully request an extension of time up to

and including July 2, 2021, to answer, move, or otherwise respond to Plaintiff’s

Complaint.

                     LOCAL RULE 3.01(g) CERTIFICATION

      Counsel for Defendants has conferred with counsel for Plaintiff regarding

the subject matter of this motion, and Plaintiff does not oppose the relief requested.

      DATED this 17th day of June, 2021.


                                       Respectfully submitted,
                                       Spire Law, LLC
                                       2572 W. State Road 426, Suite 2088
                                       Oviedo, Florida 32765


                                       By: /s/Jesse I. Unruh
                                           Jesse I. Unruh, Esq.
                                           Florida Bar No. 93121
                                           /s/Whitney M. DuPree
                                           Whitney M. DuPree, Esq.
                                           Florida Bar No. 110036
                                           jesse@spirelawfirm.com
                                           whitney@spirelawfirm.com
                                           sarah@spirelawfirm.com
                                           laura@spirelawfirm.com



                                          3
Case 2:21-cv-00315-JLB-NPM Document 10 Filed 06/17/21 Page 4 of 4 PageID 40




                                      Attorney for Defendants | LJ CLARK
                                      CONSTRUCTION INC., JOHN GOMEZ
                                      and ERNESTO GONZALEZ




                          CERTIFICATE OF SERVICE


      I hereby Certify that on this 17th day of June, 2021, the foregoing was

electronically filed with the Court by using the Middle District of Florida’s

CM/ECF portal, which will send a notice of electronic filing to: Chad E. Levy, Esq.

and David M. Cozad, Esq. at david@levylevylaw.com; chad@levylevylaw.com;

assistant@levylevylaw.com at Law Offices of Levy & Levy, P.A.; 1000 Sawgrass

Corporate Parkway, Suite 588, Sunrise, FL 33323.


                                            /s/ Jesse I. Unruh
                                            Attorney




                                        4
